        Case 1:20-mj-00095-ZJH Document 2 Filed 05/12/20 Page 1 of 1 PageID #: 2


A() 9l {Re!. I l/l   l)   CnnxnalComplaint


                                             UNneo SrarEs Drsrntcr Counr
                                                                           lbr the
                                                             Hastenr District of 'l'cxn"s

                      United States of America                                )
                                                                              )
                                                                              )      Casc No.
                     $HASHANK SHEKHAR RAI
                                                                              )                 1:20-MJ- 95
                                                                              )
                                                                              )
                                                                              )
                                ltuftndanr(il


                                                        CRIMINAL COMPLAINT
           I. the complainant in this case, statc that the follorving is true to thc best of rny knowlcdge and belief.

On or about the date(s)           of            April 8, 2020 to present             in the county   of                Jefferson                  in thc
        Eastem               District   of           Texas             , the defendant(s) violated:

                 Cotle Sec:tiut                                                         (Wnse Descripliott
18   U.S,C. S 1343                                    Wire Fraud
18   U.S,C. S 1344                                    Bank Fraud
18   U.S.C. $ 1014                                    False Statsments to a Financial lnstitution
15   U.S.c, $ 645(a)                                  False Statements to Small Business Administration




           J'his crirninal complaint is based on thcsc lhcts:

See attached affidavit of Special Agent Michael Gross, FHFA-OIG.




           flf   Continued on the attached sheet.



                                                                                                          (im pl a i nant's   s   i g,lu   nrt,

                                                                                            Special Agenl Michael Gross. FHFA-OIG
                                                                                                           Itrinted nanc and title

Attested to by the applicant in accordance with the rcquirements of Fcd. R. Cr. P. 4.1 by telephone.



Datc:            5/12/2020
                                                                                                             Jtrrlgr'r slgrraarn,

City and state:                              Beaumont, Tsxas                             Zack Hawthorn, United States Magistrate Judge
                                                                                                                    tmne and title
